Sullivan, J.
This was an action of replevin instituted in Burt county for the recovery of thirty-five cords of sixteen-inch stove wood. The case was tried to a jury, and, the plaintiff having obtained a verdict and judgment in his favor, the defendant brings the record here for review. It is conceded that the only question for decision is the sufficiency of the evidence to sustain the verdict. The testimony is conflicting, but we are disposed to think that the jury reached a correct conclusion. At any rate, there is no sufficient reason why their finding, being approved by the trial court, should not stand. The judgment is
AFFIRMED.